              Case 5:18-cv-02813-EJD Document 305 Filed 03/19/21 Page 1 of 5




 1
      Daniel C. Girard (SBN 114826)                         Penelope A. Preovolos (SBN 87607)
 2    Jordan Elias (SBN 228731)                             Claudia M. Vetesi (SBN 233485)
      Simon S. Grille (SBN 294914)                          Camila A. Tapernoux (SBN 299289)
 3    GIRARD SHARP LLP                                      MORRISON & FOERSTER LLP
      601 California Street, Suite 1400                     425 Market Street
 4    San Francisco, California 94108                       San Francisco, California 94105-2482
      Telephone: (415) 981-4800                             Telephone: (415) 268-7000
 5    Facsimile: (415) 981-4846                             Facsimile: (415) 268-7522
      dgirard@girardsharp.com                               ppreovolos@mofo.com
 6    jelias@girardsharp.com                                cvetesi@mofo.com
      sgrille@girardsharp.com                               ctapernoux@mofo.com
 7
      Steven A. Schwartz (pro hac vice)                     Counsel for Defendant Apple Inc.
 8    Benjamin F. Johns (pro hac vice)
      Beena M. McDonald (pro hac vice)
 9    CHIMICLES SCHWARTZ KRINER
      & DONALDSON-SMITH LLP
10    One Haverford Centre
11    361 W. Lancaster Avenue
      Haverford, Pennsylvania 19041
12    Telephone: (610) 642-8500
      Facsimile: (610) 649-3633
13    sas@chimicles.com
      bfj@chimicles.com
14    bmm@chimicles.com

15    Class Counsel
16                                    UNITED STATES DISTRICT COURT
17                                  NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
18
                                                        Case No.: 5:18-cv-02813-EJD-VKD
19   IN RE: MACBOOK KEYBOARD
     LITIGATION                                         JOINT STIPULATION AND [PROPOSED]
20                                                      ORDER EXTENDING DEADLINES RE
21                                                      JOINT CONSOLIDATED SEALING
                                                        MOTION
22
                                                        Hon. Edward J. Davila
23                                                      Consol. Compl. Filed: October 11, 2018
                                                        Am. Consol. Compl. Filed: May 13, 2019
24                                                      2d Am. Consol. Compl. Filed: July 2, 2020
25
26
27
28


                  JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE RE SEALING MTN.
                                        CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4448669
               Case 5:18-cv-02813-EJD Document 305 Filed 03/19/21 Page 2 of 5




 1           Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs and Defendant Apple Inc., by and through
 2   their respective counsel, stipulate as follows:
 3           WHEREAS, on March 8, 2021, the Court issued an Order Granting Motion to Certify Class;
 4   Granting in Part and Denying in Part Apple’s Motion to Strike Expert Opinions of Hal J. Singer;
 5   Granting Motion to Strike Expert Opinions of David V. Niebuhr (“Class Cert Order”), and an Order
 6   Granting in Part Apple’s Administrative Motion to Seal Portions of Plaintiffs’ Motion for Class
 7   Certification (“Sealing Order”) (ECF Nos. 298, 299);
 8
             WHEREAS, the Court ordered the parties to provide stipulated redacted copies of the March 8,
 9
     2021 Orders that redacts only information subject to sealing orders and that the parties still desire to
10
     maintain under seal by March 19, 2021;
11
             WHEREAS, the Court’s Sealing Order ordered the parties to file a Joint Consolidated Motion to
12
     Seal for all outstanding sealed material which meets all the requirements set forth in Civil L.R. 79-5(d)
13
     and details the parties’ positions on any material still in dispute by March 19, 2021 (ECF No. 299);
14
             WHEREAS, the parties have conferred and agree, subject to Court approval, that a two week
15
     extension of the Joint Consolidated Motion to Seal deadline is warranted to allow the parties to complete
16
17   their review of the material subject to pending sealing orders and detail their positions on any material

18   still in dispute;

19            WHEREAS, the requested modification of the Joint Consolidated Motion to Seal will not have

20   any effect on the deadline for the parties to file stipulated redacted copies of the March 8, 2021 Orders

21   with the Court by March 19, 2021, or on any other deadlines in this matter.
22           NOW THEREFORE, the parties stipulate and agree, and respectfully request that the Court
23   order, that the deadline for the parties’ to file a Joint Consolidated Motion to Seal be continued from
24   March 19, 2021 to April 2, 2021.
25
26
27
28
                                                         2
                  JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE RE SEALING MTN.
                                        CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4448669
              Case 5:18-cv-02813-EJD Document 305 Filed 03/19/21 Page 3 of 5




 1
 2     Dated: March 18, 2021                             Respectfully submitted,
 3                                                       By: /s/ Simon S. Grille
                                                         Daniel C. Girard
 4
                                                         Jordan Elias
 5                                                       Simon S. Grille
                                                         GIRARD SHARP LLP
 6                                                       601 California Street, Suite 1400
                                                         San Francisco, California 94108
 7
                                                         Telephone: (415) 981-4800
 8                                                       Facsimile: (415) 981-4846
                                                         dgirard@girardsharp.com
 9                                                       jelias@girardsharp.com
10                                                       sgrille@girardsharp.com

11                                                       Steven A. Schwartz (pro hac vice)
                                                         Benjamin F. Johns (pro hac vice)
12                                                       Beena M. McDonald (pro hac vice)
13                                                       CHIMICLES SCHWARTZ
                                                         KRINER & DONALDSON-SMITH
14                                                       LLP
                                                         361 W. Lancaster Avenue
15                                                       Haverford, Pennsylvania 19041
16                                                       Telephone: (610) 642-8500
                                                         Facsimile: (610) 649-3633
17                                                       sas@chimicles.com
                                                         bfj@chimicles.com
18                                                       bmm@chimicles.com
19                                                       Class Counsel
20
21
22
23
24
25
26
27
28
                                                     3
                  JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE RE SEALING MTN.
                                        CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4448669
              Case 5:18-cv-02813-EJD Document 305 Filed 03/19/21 Page 4 of 5




 1     Dated: March 18, 2021                             By: /s/ Claudia M. Vetesi
 2
                                                         Penelope A. Preovolos (SBN 87607)
 3                                                       Claudia M. Vetesi (SBN 233485)
                                                         Camila A. Tapernoux (SBN 299289)
 4                                                       MORRISON & FOERSTER LLP
                                                         425 Market Street
 5
                                                         San Francisco, California 94105-2482
 6                                                       Telephone: (415) 268-7000
                                                         Facsimile: (415) 268-7522
 7                                                       ppreovolos@mofo.com
 8                                                       cvetesi@mofo.com
                                                         ctapernoux@mofo.com
 9
10                                                       Attorneys for Defendant Apple Inc.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
                  JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE RE SEALING MTN.
                                        CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4448669
              Case 5:18-cv-02813-EJD Document 305 Filed 03/19/21 Page 5 of 5




 1
 2
 3                                              ATTESTATION
 4          I, Claudia M. Vetesi, am the ECF User whose ID and password are being used to file the
 5   foregoing document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that counsel has
 6   concurred in this filing.
 7
 8                                                         /s/ Claudia M. Vetesi
 9
10
11   PURSUANT TO STIPULATION, IT IS SO ORDERED.
12
13
14   Dated: March 19, 2021
                                                           HON. EDWARD J. DAVILA
15
                                                           United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       5
                  JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE RE SEALING MTN.
                                        CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4448669
